DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.
Applicants have not amended the claims, and they have presented arguments in view of the outstanding rejections.
In regards to the 112 b rejection the applicant has provided links to two articles from tissue world magazine to support the definitions of the claims.  Applicant argues that from the two public articles the average artisan would understand that permanent wet strength in paper products means that the product comprises a sufficient level of a permanent wet strength agent such that the product exhibits a wet strength decay of 25% or less during a 30 minute soak test, and that the average artisan understands that a decay of less than 25% is unacceptable for toilet tissue.
In this regard, the Examiner wishes to clarify that these arguments are not commensurate in scope with the claims as written.
As an initial point of order, Applicant’s arguments are not to be taken as evidence such as what would be sworn under in a filed declaration.  An argument in what the average artisan would understand holds weight when filed in a sworn testimony more than in an argument that is open to rebuttal and response.  In this case the two cited articles are utilized to compare different permanent and temporary wet strength additives.  There is not a definition in either to what constitutes having zero permanent wet strength.  Everything is presented as a comparison to see which type of permanent wet strength additive is better and how it compares to temporary wet sight agents.
With this in mind, the Examiner is not persuaded that the wet strength decay of less than 25% is the industry standard to the presence of wet strength as argued.  As the claims are directed to a product with no wet strength, these arguments are not commensurate in scope with the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wet strength decay) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, while the Applicant has the right to be their own lexicographer, the terms utilized must be supported by the instant specification.  A negative limitation much have explicit support as well.  In this case, there is no mention as to what or how the term no wet strength means or is achieved.  
In parent applications this has been addressed by the presence and amounts of wet strength agents that are added to the product.  It was decided in past applications that there is support for not adding a permanent wet strength additive.  This is very different than saying that the product has no wet strength.  As the instant specification does not address this limitation and it is not understood by the average artisan, this 112 rejection and the objections are maintained.
It is recommended to amend th claims to positively describe and require the additive or physical properties in question, or at the very least file a declaration showing the intended definition and support for the definition utilized in the claims.
The remaining arguments are focused on if the reference utilized indeed teach the act of no permanent wet strength.  For the reasons above, the art rejections are maintained for the same reasons as described.
The terminal disclaimer that have been field are reviewed and the double patenting rejections with be withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 10/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9408503, 9085855, 10648134, 10648135, 10577749, 10968570, 10435847, 10435845, 10542853, 9463605, 10,895,041, 10,023,999, 8025966, 8178196, 8652634, 8334050, 854976, 790020, and 8507083 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
The claims require that the tissue has no permanent wet strength. In previous applications in the family tree the same limitation was presented as not having a permeant wet strength agent added. It is unclear how a tissue can have no permanent wet strength.
It is requested that this is clarified in the future correspondence. For purposes of continued examination, it is stated that as long as a permeant wet strength agent is not added then it would read on the claims.
The instant specification is objected to as not supporting the claimed limitations. The current claim set (as originally filled on 1/15/2021) includes the limitation of exhibiting no permanent wet strength. There is nothing in the instant specification to support this negative limitation. The only mention of permanent wet strength is in [0048] that states that a permeant wet strength agent can be added. Itis also noted that a negative limitation cannot be supported by simply showing an example without the feature not described. Negative limitations must have explicit support in the specification to hold patentable weight.
Since the claims as originally filed contain the limitation question there is nota problem with new matter, but the spec is objected to as not providing support for a claimed limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AlA 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 21-40 is/are rejected under pre-AlA 35 U.S.C. 102b as being anticipated by Hermans et al, 2005/0045293.
Regarding claims 21-40, Hermans teaches an embossed (examples 9 and 10 [0057]) tissue (See abstract and claim 1)that includes fibers (See claim 1), a temporary wet strength agent (see waxes added to plys) with no mention of a permanent wet strength agent, a dry burst of 473 g (example 10 table 2) and a basis weight of 68.882 g/m2 (example 10, table 2).
Hermans further teaches that the fibrous structure comprises a throughdried uncreped fibrous structure (see claim 29 and [0057]). Hermans further teaches that the fibrous structure comprises cellulosio pulp fibers (hardwood and softwood [0015]), and that the fibrous structure is a rolled [(0048, 0057, and 0069] sanitary tissue product (paper towel [0069]).
In regards to the examples of the tensile strength, Table 2 provides an example at 1185 for GMT as well as the MD and CD tensile. These values read directly on the claimed values or right at the end point for some dependent claims. Paragraph [0017] teaches that the preferred range can be as low as 1000 and that the values can be lower (500 is the lowest for GMT provided). Therefore there is a ranged teaching of all claimed values even if the specific example is right on or slightly over some of the claimed values. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was
This application currently names joint inventors. In considering patentability of the claims under pre-AlA 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AlA 35 U.S.C. 103(a).
Claims 21~40 are rejected under pre-AHA 35 U.S.C, 103(a) as being unpatentable over Prodoehl et al, US Patent Publication 2008/0087395 in view of Knoblock et al, US Patent Publication 2008/0245491.
Regarding claims 21-40, Prodoehl teaches a multiply tissue (see title) that is embossed [0091-0094] and has a total dry tensile of 1800 (see [0090 and 0098] as well as discussion above) and a total wet burst of 285 g (see table 1 example 1). Prodoehl displays a wet burst and not a dry burst. An average artisan knows that the difference between a wet burst and a dry bust is the amount of moisture in the sample before the burst test is performed. Furthermore it is understood that if ail parameters are equal, the same sample will have a higher dry burst than a wet burst. Prodoehl further teaches that the structure is a sanitary tissue product (see abstract) and is roiled [0178] and has a basis weight of that can be up to 50g/rn2 in just the second ply [0098],
Prodoehl teaches that the wet burst measurements are taken utilizing the standard operating procedures and the use of a Thwing-Albert Intelect il STD Burst Tester [0104], The instant specification teaches in [0188] that the dry burst measurements are performed using a. Burst Tester Intelect-1 |-STD Tensile Test Instrument, Cat. No. 1451-24PGB available from Thwing-Albert Instrument Co., Philadelphia, Pa. and is set up according to the manufacturers instructions, it is clear that the exact same instrument and set of manufactures instructions is utilized tor both tests. The only difference is that Prodoehl teaches the measurement of wet burst while the instant application measures dry burst.
With respect to the values of dry burst, it is elementary that a mere recitation of newly discovered function or property, inherently possessed by the things In the prior art. does riot cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229). The teaching of a. wet burst of 265 g provides and implicit teaching that the dry burst would also be greater than 260. Prodoehl remains as applied above and further teaches that the wet burst can be up to 100 g for the first ply [0090] and preferably 100-500 g for the second ply [0098]. This gives a given range of just under 200 to 8GGg.
Prodoehl further teaches that the structures include cellulosic pulp libers [0013]. Prodoehl further teaches that the fabric includes through air dried plies [0025]. Prodoehl further teaches that the structure includes uncreped structures [0025]. Prodoehl teaches that creping is an optional step to the process which would teach an average artisan that the plies are uncreped but have the ability to be creped if desired. Regarding claims 14-18 and 22, Prodoehl further teaches that the total dry tensile of the product to be 1135 (see table 1). If the total tensile [MD + CD) is less than 1500, than the MD tensile has to be as well. Prodoehl further teaches that the total dry tensile of the product to be 1135 (see table 1). The GMT can never be more than the total dry tensile. Knobloch further teaches that the total wet tensile is less than 39 g/cm [0027],
Where the claimed and prior art apparatus or products are identical or substantially identical in structure or composition, a prime facie case of either anticipation or obviousness has been established, in re Best, 562 F.2d 1252, 1255, 195 USPG 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent,
Prodoehl is silent on the presence of wet strength agents. This indirectly implies a lack of a permanent wet strength agent.
In the same field of endeavor, Knobbed teaches sanitary tissues can be tissues or towels depending on the desired use (just like Prodoehl) and are in roll form [0029]. Knobloch further teaches that sanitary tissues can include temporary or permanent strength agents [GO3Q] and that it is known that tissues would preferably have temporary wet strength while towels (or items designed to absorb) would have permanent wet strength added. One of ordinary skill in the art at the time of the invention would have seen from Knobloch that temporary wet strength agents are conventional and preferably added to sanitary tissues when desired to be utilized as toilet tissues in the Prodoehl references (that teaches that it can be either). Utilizing an embossed tissue product (single or multiply) with only temporary wet strength agents would have been an obvious use and function in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748